Citation Nr: 1029892	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  07-01 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent 
for residuals of prostate cancer, to include voiding dysfunction, 
for the period prior to February 7, 2008.

2.  Entitlement to an increased evaluation for residuals of 
prostate cancer, to include voiding dysfunction, currently 
evaluated as 60 percent disabling, for the period on and after 
February 7, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 
1967.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

The medical evidence of record reflects that diabetes 
mellitus, type II, was recently diagnosed for the Veteran.  
Diabetes mellitus, type II, is deemed associated with 
herbicide agent exposure under VA law.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309.  In the present case, the 
Veteran has been found to have been exposed to herbicide 
agents during active military service.  Accordingly, the 
issue of entitlement to service connection for diabetes 
mellitus, type II, to include as due to exposure to 
herbicides, has been raised by the record, but has not 
been adjudicated by the RO.  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the RO 
for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Based upon its review of the Veteran's claims folder, the Board 
finds there is a further duty to assist the Veteran with his 
claims therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

Pursuant to the Board's May 2009 remand, the Veteran was afforded 
a VA examination in March 2010.  In the March 2010 VA examination 
report, the examiner stated that the Veteran would receive a 
urinalysis and a prostate-specific antigen (PSA) study and that 
copies of laboratory work done in February 2010 would be included 
in the report.  A careful review of the Veteran's claims file 
revealed no such records.  Moreover, recent VA medical records 
reflect that the Veteran was scheduled to undergo an artificial 
urinary sphincter placement procedure on February 22, 2010.  
However, no actual records pertaining to the performance of this 
procedure are included in the claims file.  The claims file 
currently contains VA treatment records through February 12, 
2010.  Therefore, the RO should request all VA medical treatment 
records pertaining to the Veteran from February 12, 2010 to the 
present.

VA has constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before VA, 
even where they are not actually before the adjudicating body.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the Board 
must seek to obtain these records before proceeding with the 
appeal.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for his residuals of 
prostate cancer, to include voiding 
dysfunction.  The RO must then obtain copies 
of the related medical records that are not 
already in the claims file, to include all VA 
medical records since February 12, 2010, 
specifically (i) the reports of urinalysis 
and PSA (prostate-specific antigen) study and 
copies of laboratory work done in February 
2010 that were referred to in the March 2010 
VA examination report; and (ii) all relevant 
treatment records for the Veteran's 
artificial urinary sphincter placement 
procedure that was scheduled on February 22, 
2010.  All attempts to secure this evidence 
must be documented in the claims file by the 
RO.  If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure the same, the RO must notify the 
Veteran and (a) identify the specific records 
the RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) that the 
Veteran is ultimately responsible for 
providing the evidence.  The Veteran must 
then be given an opportunity to respond.

2.  After these records are obtained to the 
extent available, the claims must be 
readjudicated.  If any of the claims remains 
denied, a supplemental statement of the case 
addressing all evidence received since the 
April 2010 supplemental statement of the case 
must be provided to the Veteran.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


